DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see arguments, filed on 09/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lam et al US 2014/0359777 (IDS submitted on 09/29/2022).

 	Applicant argued on the page that determine of whether time elapsed since a message was received exceeds a threshold. 
           Examiner respectfully disagrees, 
 Hanley discloses [0062] At block 410, a determination may be made as to whether an annunciation message has been received from the agent 138 within the identified or determined time period. If it is determined at block 410 that an annunciation message, i.e. message ,  has been received, then operations of the method 400 may end. If, however, it is determined at block 410 that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold, then operations may continue at block 415. Brown also discloses par 0055 In the event that auto-wipe timer expires prior to the occurrence of one of the above events, then a device wipe is performed (steps 616 and 618) to erase data 60 and disable the mobile device 10 and 0057 when the lack of coverage time period exceeds a set out-of-coverage time threshold, then the mobile device 10 is forced into a locked state (step 704) regardless of any user interaction with the device at the time.
     However, Lam et al US 2014/0359777 ( IDS submitted on 09/29/2022). Lam discloses determine of whether time elapsed since a message was received exceeds a threshold is equal to the par 0067, The timeout period of the timeout rule can specify a time period, i.e. time elapsed, within which the mobile device should have contacted the MDM server 110. The timeout period is preferably much greater than, I.e. wherein the timeout period time elapsed is much greater than exceeds a threshold, the period risk measurement reporting period enforced by on-device agent 454 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown,  based on the determining the time out period is much greater than the period risk measurement of Lam, because doing so would evaluates the received risk measurements to adjust the risk score(par 0071).
  	Moreover, this limitation “determine of whether time elapsed since a message was received exceeds a threshold “is the well known in the art and technology. 
   Gilmour US 2003/0194991 discloses, par 0009, comparing a period of time elapsed since a most recent received message was added to a pending transaction record with a predetermined timeout value and for designating the pending transaction record as complete when the period of time exceeds the predetermined timeout value. The predetermined timeout value may be associated with the particular protocol of the pending transaction record, each of the protocol-specific modules optionally having a predetermined timeout value associated with the particular protocol stored therein.
 	 Faweett US 2008/0126974 discloses 0144] If the determination at block 1305 is false, then the install status method 430 has not received a message, so control continues to block 1320 where the install status method 430 determines whether the amount of time that has elapsed since the most-recent message was received from the advice (the elapsed time since the most-recent advice executed) is greater than a threshold amount of time.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,8-9,12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley US 2013/0030733 in view of Brown et al US 2007/0298767 in view of Lam et al US 2014/0359777 (IDS submitted on 09/29/2022).

 	As per claim 1, Hanley discloses a method of monitoring a device on retail display, the method comprising: 
 	receiving, by a processor of a server computer (fig.1, 0035,watchdog module 146), a message from the device indicative of whether security instructions stored in a memory of the device are being executed on the device( 0036,the watchdog module 146 may also evaluate executing agents 138a-n in order to determine whether expected announcements are received from the agents 138a-n); 
 	determining, by the processor, whether time elapsed since the message was received exceeds a threshold ( [0062] At block 410, a determination may be made as to whether an annunciation message has been received from the agent 138 within the identified or determined time period. If it is determined at block 410 that an annunciation message, i.e. message ,  has been received, then operations of the method 400 may end. If, however, it is determined at block 410 that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold, then operations may continue at block 415. ); and
 	 if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the agent to enter into a terminated( par 0063  it is determined at block 415 that the agent 138 is not waiting on a resource, then operations may continue at block 420, and the agent 138 may be terminated).  
 	Hanley does not disclose if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the device to enter into a locked state; determine of whether time elapsed since a message was received exceeds a threshold. 
 	Brown discloses if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the device to enter into a locked state ( par 0055 In the event that auto-wipe timer expires prior to the occurrence of one of the above events, then a device wipe is performed (steps 616 and 618) to erase data 60 and disable the mobile device 10 and 0057 when the lack of coverage time period exceeds a set out-of-coverage time threshold, then the mobile device 10 is forced into a locked state (step 704) regardless of any user interaction with the device at the time ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).
 	The combination does not explicitly disclose determine of whether time elapsed since a message was received exceeds a threshold. 
 	 However, Lam discloses determine of whether time elapsed since a message was received exceeds a threshold ( 0067, The timeout period of the timeout rule can specify a time period, i.e. time elapsed, within which the mobile device should have contacted the MDM server 110. The timeout period is preferably much greater than, I.e. wherein the timeout period time elapsed is much greater than exceeds a threshold, the period risk measurement reporting period enforced by on-device agent 454).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown,  based on the determining the time out period is much greater than the period risk measurement of Lam, because doing so would evaluates the received risk measurements to adjust the risk score(par 0071).

 	 As per claim 12, Hanley in view of Brown in view of Lam discloses the  method of claim 1, further comprising: 
 	 receiving, data indicative of whether a security trigger event has occurred in connection with the device ( 0036,the watchdog module 146 may also evaluate executing agents 138a-n in order to determine whether expected announcements are received from the agents 138a-n); 
 	sending,  a request to the device that the device send a check-in message to the server computer, the check-in message being indicative of whether security instructions are being executed on the device ( 0061, server for sending policy messages 72 to the mobile communications device 10 is also provided. 0062] At block 410, a determination, I.e. check in message,  may be made as to whether an annunciation message has been received from the agent 138 within the identified or determined time period. If it is determined at block 410 that an annunciation message, i.e. message ,  has been received, then operations of the method 400 may end. If, however, it is determined at block 410 that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold, , then operations may continue at block 415 ); and 
sending, a command to automatically cause the agent to enter into a termination if the check-in message is not received within a predetermined time period( par 0063  it is determined at block 415 that the agent 138 is not waiting on a resource, then operations may continue at block 420, and the agent 138 may be terminated).  
  	Hanley does not disclose if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the device to enter into a locked state, determine of whether time elapsed since a message was received exceeds a threshold. 

 	 Brown discloses if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the device to enter into a locked state ( par 0055 In the event that auto-wipe timer expires prior to the occurrence of one of the above events, then a device wipe is performed (steps 616 and 618) to erase data 60 and disable the mobile device 10 and 0057 when the lack of coverage time period exceeds a set out-of-coverage time threshold, then the mobile device 10 is forced into a locked state (step 704) regardless of any user interaction with the device at the time ).

 	 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown,  based on the determining the time out period is much greater than the period risk measurement of Lam, because doing so would evaluates the received risk measurements to adjust the risk score(par 0071).


 	As per claim 18, Hanley discloses a system for providing security for a device on retail display, the system comprising: 
 	a memory on which security monitoring instructions are stored ( par 0016 the watchdog module may monitor the execution of the various agents and terminate unresponsive agents. And 0035  the watchdog module 146 may monitor agents 138a-n to which resources have been allocated, and the watchdog module 146 may determine whether the resources are released or freed up by the agents, 138a-n within an expected and/or reasonable period of time.); and a processor configured to execute the security monitoring instructions to implement a security monitoring service for the device ( par 0004 The at least one processor may be configured to access the at least one memory and execute the computer-executable instructions to execute the first software agent to collect utility usage data on behalf of a first utility provider ); wherein the processor is further configured via execution of the security monitoring instructions to 
receiving, by a processor of a server computer (fig.1, 0035,watchdog module 146), a message from the device indicative of whether security instructions stored in a memory of the device are being executed on the device( 0036,the watchdog module 146 may also evaluate executing agents 138a-n in order to determine whether expected announcements are received from the agents 138a-n); 
 	determining, by the processor, whether time elapsed since the message was received exceeds a threshold ( [0062] At block 410, a determination may be made as to whether an annunciation message has been received from the agent 138 within the identified or determined time period. If it is determined at block 410 that an annunciation message, i.e. message ,  has been received, then operations of the method 400 may end. If, however, it is determined at block 410 that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold, , then operations may continue at block 415. ); and
 	 if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the agent to enter into a terminated( par 0063  it is determined at block 415 that the agent 138 is not waiting on a resource, then operations may continue at block 420, and the agent 138 may be terminated).  
 	Hanley does not disclose if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the device to enter into a locked state; determine of whether time elapsed since a message was received exceeds a threshold. 

 	Brown discloses if the time elapsed exceeds the threshold, sending, by the processor, a command to automatically cause the device to enter into a locked state ( par 0055 In the event that auto-wipe timer expires prior to the occurrence of one of the above events, then a device wipe is performed (steps 616 and 618) to erase data 60 and disable the mobile device 10 and 0057 when the lack of coverage time period exceeds a set out-of-coverage time threshold, then the mobile device 10 is forced into a locked state (step 704) regardless of any user interaction with the device at the time ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058)

 	However, Lam discloses determine of whether time elapsed since a message was received exceeds a threshold ( 0067, The timeout period of the timeout rule can specify a time period, i.e. time elapsed, within which the mobile device should have contacted the MDM server 110. The timeout period is preferably much greater than, I.e. wherein the timeout period time elapsed is much greater than exceeds a threshold, the period risk measurement reporting period enforced by on-device agent 454).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown,  based on the determining the time out period is much greater than the period risk measurement of Lam, because doing so would evaluates the received risk measurements to adjust the risk score(par 0071).


 	As per claim 8, Hanley  in view of Brown in view of Lam discloses the method of claim 1, Brown discloses  further comprising sending, by the processor, a request to the device that the device check-in with the server computer to indicate that the security instructions are being executed on the device ( par 0040  new data protection policy message 72 is received before time out of the auto-wipe timer, then the timer countdown ends (step 207), and a check is done to see if the newly received policy message 72 also specifies an auto-wipe policy (step 202). If so, the auto-wipe timer is reset to the time specified in the newly received policy message 72, and the countdown process begins again).  


 	As per claim 9, Hanley in view of Brown  in view of Lam discloses the method of claim 1, Hanley discloses wherein the message comprises data representative of a timing of the message ( 0062] At block 410, a determination, I.e. check in message,  may be made as to whether an annunciation message has been received from the agent 138 within the identified or determined time period. If it is determined at block 410 that an annunciation message, i.e. message ,  has been received, then operations of the method 400 may end. If, however, it is determined at block 410 that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold, , then operations may continue at block 415).  


Claims 2 -7,10-11,13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley US 2013/0030733 in view of Brown et al US 2007/0298767 in view of Lam et al US 2014/0359777 in view of Lee et al US 2018/0115890.

 	As per claim 2, Hanley in view of Brown in view of Lam disclose the method of claim 1,  Brown discloses Brown discloses wherein sending the command comprises directing, by the processor, to cause the device to enter the locked state (par 0015 security module operable to detect a locked state of the mobile communications device and initiate a lockout data protection timer for a predetermined duration upon detection of the locked state).  
   	 The combination fails to disclose a mobile device management (MDM) server.
 	 However, Lee discloses a mobile device management (MDM) server (par 0088 0088] The lock service settled in the mobile device sends a Notify lock done message to Mobile Device Management (MDM) Library Wrapper and the lock service keeps running in background on the mobile device (S520, S530).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown,  based on the determining the time out period is much greater than the period risk measurement of Lam, based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).


 	As per claim 3, Hanley in view of Brown in view of Lam in view of Lee discloses the method of claim 2, Lee discloses wherein directing the MDM server comprises generating, by the processor, an application programming interface (API) call to the MDM server (par 0088 0088] The lock service settled in the mobile device sends a Notify lock done message to Mobile Device Management (MDM) Library Wrapper and the lock service keeps running in background on the mobile device (S520, S530).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).

 	As per claim 4, Hanley in view of Brown in view of Lam discloses the method of claim 1, the combination fails to discloses wherein the command comprises a mobile device management (MDM) communication.  
 	However, Lee discloses wherein the command comprises a mobile device management (MDM) communication (0089] MDM Library Wrapper transmits a Disable complete device access message to a MDM library ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).


 	As per claim 5, Hanley in view of Brown in view of Lam discloses the method of claim 1,  the combination does not explicitly disclose wherein sending the command comprises sending, by the processor, the command to the device.  
 However, Lee discloses wherein sending the command comprises sending, by the processor, the command to the device (par 0097 The Service provider transmits a paging message including the composed displaying message and a Show Lock Screen Command).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).


As per claim 6, Hanley in view of Brown in view of Lam discloses the method of claim 1, the combination does not explicitly disclose further comprising receiving, by the processor, data indicative of a security trigger event involving the device.  
 However, Lee discloses further comprising receiving, by the processor, data indicative of a security trigger event involving the device (0097 The Service provider transmits a paging message including the composed displaying message and a Show Lock Screen Command. In this case, the Show Lock Screen Command is used to trigger a lock service on the mobile device).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).

As per claim 7, Hanley in view of Brown in view of Lam discloses the method of claim 6, the combination fails to discloses further comprising sending, by the processor in response to receiving the data, a command to lock all devices at a retail location at which the device is located.  
However, Lee discloses sending, by the processor in response to receiving the data, a command to lock all devices at a retail location at which the device is located ( 0097] The Service provider transmits a paging message including the composed displaying message and a Show Lock Screen Command. In this case, the Show Lock Screen Command is used to trigger a lock service on the mobile device. For example, the Show Lock Screen Command provides an indication whether screen-lock is requested by the (kill-switch) service provider. The paging message may optionally include an indication whether the Show Lock Screen Command is requested by the service provider or the user (S630)).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).



As per claim 10, Hanley in view of Brown in view of Lam discloses the method of claim 1, the combination fails to disclose wherein the security instructions are being executed on the device in a non-persistent application.  
However, Lee discloses wherein the security instructions are being executed on the device in a non-persistent application ( par 0101 [0101] Referring back to FIG. 6, upon receiving the Show Lock Screen Command through the paging message, the mobile device performs screen lock procedure according to the Show Lock Screen Command and displays the device identifications requested by the service provider on the locked screen when the screen of the mobile device turns on and/or is staying on (S640).).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).


 	As per claim 11, Hanley in view of Brown in view of Lam discloses the method of claim 1, the combination fails to disclose wherein the locked state is an operational mode of an application defined by the security instructions in which the application causes the device to run in a single- application mode.  
  	However, Lee discloses wherein the locked state is an operational mode of an application defined by the security instructions in which the application causes the device to run in a single- application mode (0108] Upon receiving the Lock Command message, the service provider composes a Show Lock Screen Command message and transmits a paging message including the displaying message and the Show Lock Screen Command. In this case, the Show Lock Screen Command is used to trigger a lock service on the mobile device. For example, the Show Lock Screen Command may provide an indication whether screen-lock is requested by the (kill-switch) service provider. The paging message may optionally include an indication whether the Show Lock Screen Command is requested by the service provider or the user ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).


 	As per claim 13, Hanley in view of Brown in view of Lam discloses the method of claim 12, the combination fails to disclose wherein sending the command comprises directing, by the at least one server computer, a mobile device management (MDM) server, via an application programming interface (API) call to the MDM server, to cause the device to enter the locked state.  
 	 However, Lee discloses wherein sending the command comprises directing, by the at least one server computer, a mobile device management (MDM) server, via an application programming interface (API) call to the MDM server, to cause the device to enter the locked state (par 0088  The lock service settled in the mobile device sends a Notify lock done message to Mobile Device Management (MDM) Library Wrapper and the lock service keeps running in background on the mobile device (S520, S530).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).



 	As per claim 14, Hanley in view of Brown in view of Lam discloses the method of claim 12,  the combination fails to discloses wherein the command comprises a mobile device management (MDM) communication
 	However, Lee discloses wherein the command comprises a mobile device management (MDM) communication(par 0088  The lock service settled in the mobile device sends a Notify lock done message to Mobile Device Management (MDM) Library Wrapper and the lock service keeps running in background on the mobile device (S520, S530).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).

 	As per claim 19, Hanley in view of Brown in view of Lam discloses the system of claim 18,  the combination fails to disclose further comprising a mobile device management (MDM) server directed by the processor, via an application programming interface (API) call to the MDM server, to cause the device to enter the locked state.  
  	 However, Lee discloses  a mobile device management (MDM) server directed by the processor, via an application programming interface (API) call to the MDM server, to cause the device to enter the locked state.  
 (par 0088  the lock service settled in the mobile device sends a Notify lock done message to Mobile Device Management (MDM) Library Wrapper and the lock service keeps running in background on the mobile device (S520, S530  ).
	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).


 	As per claim 15, Hanley in view of Brown in view of Lam discloses the method of claim 12, the combination fails to disclose wherein sending the command comprises sending, by the at least one server computer, the command to the device.  
 However, lee discloses wherein sending the command comprises sending, by the at least one server computer, the command to the device (par 0097 The Service provider transmits a paging message including the composed displaying message and a Show Lock Screen Command).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).


 	As per claim 16, Hanley in view of Brown in view of Lam discloses the method of claim 12, the combination fails to disclose further comprising sending, by the at least one server computer in response to receiving the data, a command to lock all devices at a retail location at which the device is located.  
 However, Lee discloses sending, by the at least one server computer in response to receiving the data, a command to lock all devices at a retail location at which the device is located( 0097, The Service provider transmits a paging message including the composed displaying message and a Show Lock Screen Command. In this case, the Show Lock Screen Command is used to trigger a lock service on the mobile device. For example, the Show Lock Screen Command provides an indication whether screen-lock is requested by the (kill-switch) service provider. The paging message may optionally include an indication whether the Show Lock Screen Command is requested by the service provider or the user (S630)).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).

 	As per claim 17, Hanley in view of Brown in view of Lam discloses the method of claim 12, the combination fails to disclose wherein the security instructions are being executed on the device in a non-persistent application.  
 	However, Lee discloses wherein the security instructions are being executed on the device in a non-persistent application ( par 0101 [0101] Referring back to FIG. 6, upon receiving the Show Lock Screen Command through the paging message, the mobile device performs screen lock procedure according to the Show Lock Screen Command and displays the device identifications requested by the service provider on the locked screen when the screen of the mobile device turns on and/or is staying on (S640).).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).
 	
 	As per claim 20, Hanley in view of Brown in view of Lam discloses the system of claim 18, the combination fails to disclose further comprising a management computer configured to send a further command to lock or unlock the device, and a command to lock all devices at a retail location at which the device is located.
 	However, Lee discloses comprising a management computer configured to send a further command to lock or unlock the device, and a command to lock all devices at a retail location at which the device is located( 0097, The Service provider transmits a paging message including the composed displaying message and a Show Lock Screen Command. In this case, the Show Lock Screen Command is used to trigger a lock service on the mobile device. For example, the Show Lock Screen Command provides an indication whether screen-lock is requested by the (kill-switch) service provider. The paging message may optionally include an indication whether the Show Lock Screen Command is requested by the service provider or the user (S630)).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of based on the teaching of exceeding the time threshold to lock state to the mobile device of Hanley, based on teaching of the determined at block that an annunciation message has not been received within time period, i.e. time elapsed since the message was received exceeds a threshold  of Brown, based on the teaching of Lam,  based on the teaching of using the mobile device management of notify lock done message of Lee, because doing so would provide some assurances that when the mobile device is out of radio coverage that the device will be in a locked state if it is in unauthorized hands(par 0058).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496